Case 6:20-cv-00064-SEH Document 29 Filed 06/03/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

 

HELENA DIVISION
DEAN MILLS,
Plaintiff, No. CV 20-64-H-SEH
VS.
ORDER OF DISMISSAL WITH
PREJUDICE
XYLEM, INC.; XYLEM
DEWATERING SOLUTIONS, INC.;
and JOHN DOES 1-5,
Defendants.

 

Pursuant to the parties’ Stipulation for Dismissal with Prejudice, and good
cause appearing,

IT IS HEREBY ORDERED that this action is dismissed with prejudice,
pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), each party to pay their own costs and

fees.

_ gf
DATED this 3 ay of June, 2021

L Kleclel

United States District Judge
